



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jamieson, 2014 ONCA 593

DATE: 20140818

DOCKET: C56893

Sharpe, Simmons and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dugald Barr Jamieson

Appellant

John Hale, for the appellant

Michelle Campbell, for the respondent

Heard and released orally: August 13, 2014

On appeal from the sentence entered on February 21, 2012
    by Justice Timothy D. Ray of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

We do not agree with the trial judges use of the term aggravated
    manslaughter having a range at 8 to 12 years: see
R. v. Devaney
, [2006]
    215 C.C.C. (3d) 26. However, we are not persuaded that the use of this phrase
    led the trial judge into error or that he erred by imposing a sentence of 12
    years imprisonment in the circumstances of this case.

[2]

The victim was the appellants common law spouse. The appellant has a
    serious criminal record, including prior convictions for domestic abuse, two of
    which involve the victim in this case.

[3]

The offence was committed while the appellant was subject to a court
    order not to associate with the victim. The applicant afflicted a serious
    life-threatening stab wound to the victims abdomen and rather than seek help
    that would have saved the life of the victim, the appellant went partying,
    effectively leaving the victim to die.

[4]

We see no basis upon which to interfere with the sentence of 12 years.

[5]

In oral argument counsel raised for the first time the issue of credit
    for pre-sentence custody. The trial judge gave one for one credit for 632 days.
    The issue of credit does not appear to have been raised at trial. Nor was it
    raised in the appellants factum.

[6]

In these circumstances, we have no basis to interfere with the credit
    given by the trial judge. For these reasons, while we grant leave to appeal,
    the appeal against sentence is dismissed.

Robert J. Sharpe J.A.

Janet
    Simmons J.A.

G.
    Pardu J.A.


